J-S20002-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA       :   IN THE SUPERIOR COURT OF
                                    :         PENNSYLVANIA
                                    :
              v.                    :
                                    :
                                    :
 CHRISTOPHER MICHAEL RODLAND,       :
                                    :
                   Appellant        :       No. 1244 WDA 2018

            Appeal from the Order Entered August 16, 2018
             in the Court of Common Pleas of Blair County
          Criminal Division at No(s): CP-07-CR-0000890-1999

 COMMONWEALTH OF PENNSYLVANIA       :   IN THE SUPERIOR COURT OF
                                    :         PENNSYLVANIA
                                    :
              v.                    :
                                    :
                                    :
 CHRISTOPHER MICHAEL RODLAND,       :
                                    :
                   Appellant        :       No. 1245 WDA 2018

             Appeal from the Order Entered August 16, 2018
              in the Court of Common Pleas of Blair County
          Criminal Division at No(s): CP-07-CR-0000891-1999

 COMMONWEALTH OF PENNSYLVANIA       :   IN THE SUPERIOR COURT OF
                                    :         PENNSYLVANIA
                                    :
              v.                    :
                                    :
                                    :
 CHRISTOPHER MICHAEL RODLAND,       :
                                    :
                   Appellant        :       No. 1246 WDA 2018
J-S20002-19



             Appeal from the Order Entered August 16, 2018
              in the Court of Common Pleas of Blair County
          Criminal Division at No(s): CP-07-CR-0000892-1999


 COMMONWEALTH OF PENNSYLVANIA         :   IN THE SUPERIOR COURT OF
                                      :         PENNSYLVANIA
                                      :
              v.                      :
                                      :
                                      :
 CHRISTOPHER MICHAEL RODLAND,         :
                                      :
                   Appellant          :      No. 1247 WDA 2018

             Appeal from the Order Entered August 16, 2018
              in the Court of Common Pleas of Blair County
          Criminal Division at No(s): CP-07-CR-0000893-1999

 COMMONWEALTH OF PENNSYLVANIA         :   IN THE SUPERIOR COURT OF
                                      :         PENNSYLVANIA
                                      :
              v.                      :
                                      :
                                      :
 CHRISTOPHER RODLAND,                 :
                                      :
                   Appellant          :      No. 1248 WDA 2018

             Appeal from the Order Entered August 16, 2018
              in the Court of Common Pleas of Blair County
          Criminal Division at No(s): CP-07-CR-0000894-1999

 COMMONWEALTH OF PENNSYLVANIA         :   IN THE SUPERIOR COURT OF
                                      :         PENNSYLVANIA
                                      :
              v.                      :
                                      :
                                      :
 CHRISTOPHER RODLAND,                 :
                                      :
                   Appellant          :      No. 1249 WDA 2018




                                -2-
J-S20002-19



             Appeal from the Order Entered August 16, 2018
              in the Court of Common Pleas of Blair County
          Criminal Division at No(s): CP-07-CR-0000895-1999


 COMMONWEALTH OF PENNSYLVANIA         :   IN THE SUPERIOR COURT OF
                                      :         PENNSYLVANIA
                                      :
              v.                      :
                                      :
                                      :
 CHRISTOPHER MICHAEL RODLAND,         :
                                      :
                   Appellant          :      No. 1250 WDA 2018

             Appeal from the Order Entered August 16, 2018
              in the Court of Common Pleas of Blair County
          Criminal Division at No(s): CP-07-CR-0000896-1999

 COMMONWEALTH OF PENNSYLVANIA         :   IN THE SUPERIOR COURT OF
                                      :         PENNSYLVANIA
                                      :
              v.                      :
                                      :
                                      :
 CHRISTOPHER MICHAEL RODLAND,         :
                                      :
                   Appellant          :      No. 1251 WDA 2018

             Appeal from the Order Entered August 16, 2018
              in the Court of Common Pleas of Blair County
          Criminal Division at No(s): CP-07-CR-0000897-1999

 COMMONWEALTH OF PENNSYLVANIA         :   IN THE SUPERIOR COURT OF
                                      :         PENNSYLVANIA
                                      :
              v.                      :
                                      :
                                      :
 CHRISTOPHER MICHAEL RODLAND,         :
                                      :
                   Appellant          :      No. 1252 WDA 2018




                                -3-
J-S20002-19



             Appeal from the Order Entered August 16, 2018
              in the Court of Common Pleas of Blair County
          Criminal Division at No(s): CP-07-CR-0000898-1999

 COMMONWEALTH OF PENNSYLVANIA         :   IN THE SUPERIOR COURT OF
                                      :         PENNSYLVANIA
                                      :
              v.                      :
                                      :
                                      :
 CHRISTOPHER MICHAEL RODLAND,         :
                                      :
                   Appellant          :      No. 1253 WDA 2018

             Appeal from the Order Entered August 16, 2018
              in the Court of Common Pleas of Blair County
          Criminal Division at No(s): CP-07-CR-0000899-1999

 COMMONWEALTH OF PENNSYLVANIA         :   IN THE SUPERIOR COURT OF
                                      :         PENNSYLVANIA
                                      :
              v.                      :
                                      :
                                      :
 CHRISTOPHER MICHAEL RODLAND,         :
                                      :
                   Appellant          :      No. 1254 WDA 2018

             Appeal from the Order Entered August 16, 2018
              in the Court of Common Pleas of Blair County
          Criminal Division at No(s): CP-07-CR-0000900-1999

 COMMONWEALTH OF PENNSYLVANIA         :   IN THE SUPERIOR COURT OF
                                      :         PENNSYLVANIA
                                      :
              v.                      :
                                      :
                                      :
 CHRISTOPHER MICHAEL RODLAND,         :
                                      :
                   Appellant          :      No. 1255 WDA 2018




                                -4-
J-S20002-19



              Appeal from the Order Entered August 16, 2018
               in the Court of Common Pleas of Blair County
                  Criminal Division at No(s): 901 CR 1999

 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :         PENNSYLVANIA
                                        :
              v.                        :
                                        :
                                        :
 CHRISTOPHER RODLAND,                   :
                                        :
                   Appellant            :      No. 1256 WDA 2018

              Appeal from the Order Entered August 16, 2018
               in the Court of Common Pleas of Blair County
                  Criminal Division at No(s): 902 CR 1999

 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :         PENNSYLVANIA
                                        :
              v.                        :
                                        :
                                        :
 CHRISTOPHER RODLAND,                   :
                                        :
                   Appellant            :      No. 1257 WDA 2018

              Appeal from the Order Entered August 16, 2018
               in the Court of Common Pleas of Blair County
                  Criminal Division at No(s): 903 CR 1999

 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :         PENNSYLVANIA
                                        :
              v.                        :
                                        :
                                        :
 CHRISTOPHER RODLAND,                   :
                                        :
                   Appellant            :      No. 1258 WDA 2018




                                  -5-
J-S20002-19



             Appeal from the Order Entered August 16, 2018
              in the Court of Common Pleas of Blair County
          Criminal Division at No(s): CP-07-CR-0000904-1999

 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :         PENNSYLVANIA
                                        :
              v.                        :
                                        :
                                        :
 CHRISTOPHER MICHAEL RODLAND,           :
                                        :
                   Appellant            :      No. 1259 WDA 2018

             Appeal from the Order Dated August 16, 2018
              in the Court of Common Pleas of Blair County
          Criminal Division at No(s): CP-07-CR-0000905-1999

 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :         PENNSYLVANIA
                                        :
              v.                        :
                                        :
                                        :
 CHRISTOPHER MICHAEL RODLAND,           :
                                        :
                   Appellant            :      No. 1260 WDA 2018

              Appeal from the Order Entered August 16, 2018
               in the Court of Common Pleas of Blair County
                  Criminal Division at No(s): 906 CR 1999

 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :         PENNSYLVANIA
                                        :
              v.                        :
                                        :
                                        :
 CHRISTOPHER MICHAEL RODLAND,           :
                                        :
                   Appellant            :      No. 1261 WDA 2018




                                  -6-
J-S20002-19



             Appeal from the Order Entered August 16, 2018
              in the Court of Common Pleas of Blair County
          Criminal Division at No(s): CP-07-CR-0000907-1999

 COMMONWEALTH OF PENNSYLVANIA         :   IN THE SUPERIOR COURT OF
                                      :         PENNSYLVANIA
                                      :
              v.                      :
                                      :
                                      :
 CHRISTOPHER MICHAEL RODLAND,         :
                                      :
                   Appellant          :      No. 1262 WDA 2018

             Appeal from the Order Entered August 16, 2018
              in the Court of Common Pleas of Blair County
          Criminal Division at No(s): CP-07-CR-0000908-1999

 COMMONWEALTH OF PENNSYLVANIA         :   IN THE SUPERIOR COURT OF
                                      :         PENNSYLVANIA
                                      :
              v.                      :
                                      :
                                      :
 CHRISTOPHER MICHAEL RODLAND,         :
                                      :
                   Appellant          :      No. 1263 WDA 2018

             Appeal from the Order Entered August 16, 2018
              in the Court of Common Pleas of Blair County
          Criminal Division at No(s): CP-07-CR-0000909-1999

 COMMONWEALTH OF PENNSYLVANIA         :   IN THE SUPERIOR COURT OF
                                      :         PENNSYLVANIA
                                      :
              v.                      :
                                      :
                                      :
 CHRISTOPHER MICHAEL RODLAND,         :
                                      :
                   Appellant          :      No. 1264 WDA 2018




                                -7-
J-S20002-19



             Appeal from the Order Entered August 16, 2018
              in the Court of Common Pleas of Blair County
          Criminal Division at No(s): CP-07-CR-0000910-1999

 COMMONWEALTH OF PENNSYLVANIA         :   IN THE SUPERIOR COURT OF
                                      :         PENNSYLVANIA
                                      :
              v.                      :
                                      :
                                      :
 CHRISTOPHER MICHAEL RODLAND,         :
                                      :
                   Appellant          :      No. 1265 WDA 2018

             Appeal from the Order Entered August 16, 2018
              in the Court of Common Pleas of Blair County
          Criminal Division at No(s): CP-07-CR-0000911-1999

 COMMONWEALTH OF PENNSYLVANIA         :   IN THE SUPERIOR COURT OF
                                      :         PENNSYLVANIA
                                      :
              v.                      :
                                      :
                                      :
 CHRISTOPHER MICHAEL RODLAND,         :
                                      :
                   Appellant          :      No. 1266 WDA 2018

             Appeal from the Order Entered August 16, 2018
              in the Court of Common Pleas of Blair County
          Criminal Division at No(s): CP-07-CR-0000912-1999

 COMMONWEALTH OF PENNSYLVANIA         :   IN THE SUPERIOR COURT OF
                                      :         PENNSYLVANIA
                                      :
              v.                      :
                                      :
                                      :
 CHRISTOPHER MICHAEL RODLAND,         :
                                      :
                   Appellant          :      No. 1267 WDA 2018




                                -8-
J-S20002-19



             Appeal from the Order Entered August 16, 2018
              in the Court of Common Pleas of Blair County
          Criminal Division at No(s): CP-07-CR-0000913-1999


 COMMONWEALTH OF PENNSYLVANIA         :   IN THE SUPERIOR COURT OF
                                      :         PENNSYLVANIA
                                      :
              v.                      :
                                      :
                                      :
 CHRISTOPHER MICHAEL RODLAND,         :
                                      :
                   Appellant          :      No. 1268 WDA 2018

             Appeal from the Order Entered August 16, 2018
              in the Court of Common Pleas of Blair County
          Criminal Division at No(s): CP-07-CR-0001107-1999

 COMMONWEALTH OF PENNSYLVANIA         :   IN THE SUPERIOR COURT OF
                                      :         PENNSYLVANIA
                                      :
              v.                      :
                                      :
                                      :
 CHRISTOPHER MICHAEL RODLAND,         :
                                      :
                   Appellant          :      No. 1269 WDA 2018

             Appeal from the Order Entered August 16, 2018
              in the Court of Common Pleas of Blair County
          Criminal Division at No(s): CP-07-CR-0001108-1999

 COMMONWEALTH OF PENNSYLVANIA         :   IN THE SUPERIOR COURT OF
                                      :         PENNSYLVANIA
                                      :
              v.                      :
                                      :
                                      :
 CHRISTOPHER MICHAEL RODLAND,         :
                                      :
                   Appellant          :      No. 1270 WDA 2018




                                -9-
J-S20002-19



                 Appeal from the Order Entered August 16, 2018
                  in the Court of Common Pleas of Blair County
              Criminal Division at No(s): CP-07-CR-0001112-1999

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CHRISTOPHER MICHAEL RODLAND                :      No. 1271 WDA 2018

                 Appeal from the Order Entered August 16, 2018
                  in the Court of Common Pleas of Blair County
              Criminal Division at No(s): CP-07-CR-0001014-2000

BEFORE: GANTMAN, P.J.E., McLAUGHLIN, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                                FILED JULY 2, 2019

       Christopher Michael Rodland (“Rodland”) appeals from the Order

permitting the Commonwealth to supplement the certified record with certain

documents. We reverse the Order of the trial court, and strike the documents

from the certified record.1

       The trial court summarized the relevant history underlying the instant

appeal as follows:

             [Rodland] pled guilty or nolo contendere, or was found guilty
       after two jury trials, of committing over twenty arsons in 1999.
       In a Memorandum filed [on] June 15, 2010, the Pennsylvania
       Superior Court affirmed the judgments of sentence, specifically
____________________________________________


1 Rodland has complied with Pa.R.A.P. 341, and our Supreme Court’s directive
in Commonwealth v. Walker, 185 A.3d 969 (Pa. 2018), by filing separate
Notices of Appeal.




                                          - 10 -
J-S20002-19


        noting that [Rodland’s] brief was so deficient as to cause all of
        [his] issues to have been waived. [Rodland] then petitioned for
        an [a]llowance of [a]ppeal to the Pennsylvania Supreme Court,
        which was denied.

               In February[] 2011, [Rodland] filed a [Post Conviction Relief
        Act (“PCRA”)2] Petition, and subsequent thereto[,] an all[-
        ]inclusive Amended PCRA Petition (covering all criminal action
        numbers relative to the first jury trial, the second jury trial[,] and
        all open/nolo contendere pleas). This Amended PCRA Petition was
        filed in November[] 2011. Supplements to the Amended Petition
        were filed in 2013. On December 22, 2015, a PCRA [e]videntiary
        [h]earing was held before the [PCRA court] …. By Opinion and
        Order dated June 13, 2017, [the PCRA court] reinstated
        [Rodland’s] direct appeal[, nunc pro tunc,] with the Superior Court
        of Pennsylvania …. [Thereafter, the parties filed their respective
        appellate briefs.] … The Commonwealth attached several exhibits
        to its brief. [Rodland] filed a Motion to Exclude Exhibits attached
        to the [Commonwealth’s] brief with the Superior Court …,
        specifically averring that five of the attached exhibits ha[d] never
        been previously admitted into the record. Those exhibits include:

          A letter dated August 30, 1999 from Attorney Brian H. Grabill
          [(“Attorney Grabill”)] to Attorney Douglas J. Keating
          [(“Attorney Keating”)] …;

          A letter dated October 5, 1999[,] from Attorney Keating to
          Attorney Grabill …;

          A letter dated December 6, 1999[,] from Attorney Keating to
          former Blair County Court Administrator, Michael D. Reighard
          …;

          The Pre-Sentence Investigation Report …;

          A transcribed recorded statement provided by [] Rodland to
          Detective Sergeant Roger White [(“Detective White”)], then [a
          member] of the Altoona Police Department ….

        [The Commonwealth thereafter filed a Petition to Supplement the
        Record  with the    above-described       documents.]      The
____________________________________________


2   See 42 Pa.C.S.A. §§ 9541-9546.

                                          - 11 -
J-S20002-19


      Commonwealth acknowledges that the exhibits in question have
      not been previously admitted into the record in their original
      form[;] however, the Commonwealth asserts that a number of
      these exhibits ha[d] been referenced in various proceedings
      before the court, including but not limited to trial, [the] guilty plea
      (or nolo contendere plea) hearing, pretrial motions and or post-
      trial motions.

Trial Court Opinion, 8/24/18, at 1-3 (footnote added).

      After a hearing, the trial court granted the Commonwealth’s Petition to

Supplement the Record, and forwarded to this Court a Supplemental Record.

Thereafter, Rodland filed the instant collateral appeal, followed by a court-

ordered Pa.R.A.P. 1925(b) Concise Statement of matters complained of on

appeal.

      Rodland presents the following claim for our review:

      Whether the trial court erred and abused its discretion by granting
      the Commonwealth’s Petition [to Supplement] the Record[,]
      pursuant to Pa.R.A.P. 1926, as there was insufficient evidence
      presented by the Commonwealth to demonstrate the items that
      were added to the certified record were originally omitted by error,
      breakdown in the processes of the court, by accident, or were
      misstated, as required by Pa.R.A.P. 1926(b)?

Brief for Appellant at 5.

      Rodland argues that the trial court improperly granted the Petition to

Supplement, where the Commonwealth had failed to demonstrate that the

items at issue were omitted by error, accident, a breakdown in the court’s

processes, or were misstated.        Id. at 13.     Rodland contends that the

Commonwealth presented no evidence meeting any of these conditions, and

merely had asked each of its witnesses to authenticate the documents. Id.


                                      - 12 -
J-S20002-19


at 16. According to Rodland, the Commonwealth “cannot and does not point

to any oversight[,] mistake or failings in the court system that prevented its

Exhibits from previously being admitted into evidence ….” Id. at 17-18.

      Appellate courts may only consider facts which have been duly certified

in the record on appeal. Commonwealth v. Bracalielly, 658 A.2d 755, 763

(Pa. 1995). Pennsylvania Rule of Appellate Procedure 1926 addresses the

correction and modification of the certified record and provides, in relevant

part, as follows:

      (a) If any difference arises as to whether the record truly discloses
      what occurred in the trial court, the difference shall be submitted
      to and settled by that court after notice to the parties and
      opportunity for objection, and the record made to conform to the
      truth.

      (b) If anything material to a party is omitted from the record by
      error, breakdown in processes of the court, or accident or is
      misstated therein, the omission or misstatement may be corrected
      by the following means:

        (1) by the trial court or the appellate court upon application or
        on its own initiative at any time; in the event of correction or
        modification by the trial court, that court shall direct that a
        supplemental record be certified and transmitted if necessary;
        or

        (2) by the parties by stipulation filed in the trial court, in which
        case, if the trial court clerk has already certified the record, the
        parties shall file in the appellate court a copy of any stipulation
        filed pursuant to this rule, and the trial court clerk shall certify
        and transmit as a supplemental record the materials described
        in the stipulation.

Pa.R.A.P. 1926(a), (b).




                                     - 13 -
J-S20002-19


       At the Rule 1926 hearing, the Commonwealth admitted that the

documents were not previously entered into the record in any prior proceeding

before the trial court or the PCRA court. See N.T., 8/14/18, at 36. Our review

of the record further discloses that the Commonwealth failed to establish the

occurrence of omissions or misstatements “by error, breakdown in processes

… or accident[,]” or that the documents at issue were material to the trial

court’s consideration of the issues presented in Rodland’s nunc pro tunc direct

appeal, or his appeal of the most recent Order of the PCRA court.3 Rather,

the Commonwealth seeks to introduce these documents to counter the

arguments made by Rodland in his nunc pro tunc direct appeal, and his appeal

from the Order of the PCRA court.              Rule 1926 does not allow for the

introduction of new evidence at the appellate level.        See Pa.R.A.P. 1926.

Thus, the trial court abused its discretion in granting the Commonwealth’s

Petition to Supplement the Certified Record.

       Consequently, we reverse the Order of the trial court, and strike from

the certified record the letters dated August 30, 1999, October 5, 1999, and

December 6, 1999.         We further strike from the record the Pre-Sentence



____________________________________________


3 As the Pennsylvania Commonwealth Court has explained, “[m]aterial” in this
sense means evidentiary items that were considered by the trial court, but,
for some error, were not included in the formal certified record. See Rae v.
Pa. Funeral Dirs. Ass’n, 925 A.2d 197, 204 (Pa. Cmwlth. 2007), vacated
on other grounds, 977 A.2d 1121 (Pa. 2009). We agree with and adopt the
Commonwealth Court’s explanation for the purpose of this appeal. See id.


                                          - 14 -
J-S20002-19


Investigation Report, and the transcribed statement from Rodland to

Detective White.

     Order reversed. Documents stricken from the record in accordance with

this Memorandum.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/2/2019




                                 - 15 -